FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RICHARD DEAN CLARK,                    No. 14-99005
        Petitioner-Appellant,
                                         D.C. No.
             v.                    3:97-cv-20618-WHA

KEVIN CHAPPELL, Warden,
        Respondent-Appellee.               ORDER



                  Filed January 31, 2020

    Before: Consuelo M. Callahan, Sandra S. Ikuta,
         and John B. Owens, Circuit Judges.

                          Order
2                    CLARK V. CHAPPELL

                           ORDER

    The opinion in this case, published at 936 F.3d 944 (9th
Cir. 2019) is hereby amended as follows: 936 F.3d at 971,
delete “and infects the jury as a whole” so that the sentence
reads “Taking the ‘surrounding circumstances’ into
consideration, when the juror’s improper communication
with a non-juror interferes with the juror’s role as a juror, it
raises a credible risk of affecting the outcome.”

    With this amendment the panel has voted to deny the
petition for panel rehearing and to deny the petition for
rehearing en banc. The full court has been advised of the
petition for rehearing en banc and no judge has requested a
vote on whether to rehear the matter en banc. Fed. R. App.
P. 35.

   The petition for panel rehearing and the petition for
rehearing en banc are DENIED. No further petition for
rehearing may be filed.